DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 2/14/2022 is acknowledged. Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/14/2022. The requirement is deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lecler et al. (US Pub. No. 2017/0326275; hereinafter Lecler).
Lecler discloses the following regarding claim 1: a system comprising: a plurality of grouter devices (microbeads implanted at the joint and/or bone) configured to lodge in one or more focal defects located on a pair of articular surfaces (paras. 0085, 0134-0137); and a plurality of buffer devices (microbeads implanted at the soft tissues and/or intra-joint spaces) configured to fill a space between the pair of articular surfaces (paras. 0129, 0134-0137); wherein the plurality of grouter devices and the plurality of buffer devices are sized and shaped 
Please note that claim recitations defining how and where the applicant’s invention is used are considered to be intended use limitations. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Lecler discloses the following regarding claim 5: the system of claim 1, wherein the plurality of grouter devices are configured to fill a space defined by the focal defect such that the plurality of grouter devices provide load-sharing with the native cartilage on the pair of articular surfaces (paras. 0017, 0138-0139).  
Lecler discloses the following regarding claim 6: the system of claim 1, wherein the plurality of buffer devices are spherical (para. 0026).  
Lecler discloses the following regarding claim 7: the system of claim 6, wherein the plurality of buffer devices have a diameter of about 200 µm to about 500 µm (paras. 0025-0028).  
Lecler discloses the following regarding claim 8: the system of claim 1, wherein the plurality of buffer devices are configured to define an inter-positional layer between the pair of articular surfaces such that the plurality of buffer devices act as an inter-articular cushion (paras. 0017, 0129, 0134-0139).  

Lecler discloses the following regarding claim 10: the system of claim 9, wherein the injectable hydrogels include one or more therapeutic agents (paras. 0087-0088).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lecler in view of Assell et al. (US Pat. No. 6,022,376; hereinafter Assell).
Lecler discloses the limitations of the claimed invention, as described above. However, it does not recite the plurality of grouter devices being flat devices defining an oval shape and having the claimed dimensions. Assell teaches hydrogel chips that are implanted into joints, where the hydrogel chips comprise flat, oval shapes (col. 13, lines 22-54), for the purpose of providing the hydrogel devices with the desired shapes and mechanical characteristics needed to suit the implantation site. It would have been an obvious matter of design choice to one having ordinary skill in the art to modify the shape of the grouter devices of Lecler according to the teachings of Assell, in order to provide the hydrogel devices with the desired shapes and mechanical characteristics needed to suit the implantation site.
Regarding the dimensions of the grouter devices, the optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.